207 Mich. App. 221 (1994)
PEOPLE
v.
WINDSOR
Docket No. 168410.
Michigan Court of Appeals.
Submitted September 19, 1994, at Detroit.
Decided October 4, 1994, at 9:10 A.M.
Frank J. Kelley, Attorney General, Thomas L. Casey, Solicitor General, John D. O'Hair, Prosecuting Attorney, Timothy A. Baughman, Chief of Research, Training, and Appeals, and Olga Agnello, Assistant Prosecuting Attorney, for the people.
Steven R. Sonenberg, for the defendant.
*222 Before: DOCTOROFF, C.J., and WHITE and D.B. LEIBER,[*] JJ.
PER CURIAM.
The prosecutor appeals as of right the dismissal of an embezzlement charge against defendant on the ground of collateral estoppel. We reverse.
In December 1992, defendant was discharged from her employment after allegedly stealing money from her employer's cash register. In February 1993, defendant filed a claim for unemployment compensation benefits. A criminal complaint was filed in March 1993, and defendant was subsequently charged with embezzlement over $100, MCL 750.174; MSA 28.371. On April 5, 1993, a claims examiner for the Michigan Employment Security Commission ruled that defendant was not disqualified from receiving benefits because the employer had not provided adequate facts to support its charge of embezzlement and there were insufficient grounds for a finding of misconduct. After defendant's employer sought a redetermination, the examiner's ruling was upheld on May 17, 1993.[1] On July 8, 1993, defendant moved to dismiss the criminal charge on the ground that the prosecutor was collaterally estopped by the MESC determination from proceeding with the prosecution of the criminal charge. After a hearing on August 13, 1993, the trial court granted defendant's motion.
On appeal, the prosecutor relies on Storey v Meijer, Inc, 431 Mich. 368; 429 NW2d 169 (1988), and People v Johnson, 191 Mich. App. 222; 477 NW2d 426 (1991), and defendant relies on People v Watt, 115 Mich. App. 172; 320 NW2d 333 (1982), and People v Grainger, 117 Mich. App. 740; 324 *223 NW2d 762 (1982). We find that Watt and Grainger are distinguishable and that Storey is dispositive.
Unlike Watt and Grainger, the parties to this proceeding are not the same as, or the substantive equivalent of, those in the administrative proceeding: here, the people of the State of Michigan is not the same entity as defendant's former employer. Nor did Watt or Grainger involve the Employment Security Act.
Section 11(b)(1) of that act, MCL 421.11(b)(1); MSA 17.511(b)(1), expressly provides:
... [A]ny information in the commission's possession that may affect a claim for benefits or a charge to an employer's rating account shall be available to interested parties. Except as provided in this act, such information and determinations shall not be used in any action or proceeding before any court or administrative tribunal unless the commission is a party to or a complainant in the action or proceeding .... [Emphasis added.]
In Storey, the Supreme Court considered both this express language and the public policy behind the act and concluded:
[M]ESC determinations are not to be used to collaterally estop the litigation of issues in a subsequent civil suit. Determinations made by the MESC are limited to the purpose of determining a claimant's eligibility for benefits. [431 Mich. 379.]
While this conclusion addressed civil suits rather than criminal prosecutions, we find that Storey's reasoning is equally applicable to criminal proceedings. The statute does not limit its application to civil suits, but, rather, refers to "any action or proceeding before any court...."
Accordingly, we reverse the lower court's dismissal of the complaint.
NOTES
[*]  Circuit judge, sitting on the Court of Appeals by assignment.
[1]  The ruling was again upheld on August 20, 1993, after review by an MESC referee.